Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 6 August 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Camp on pamunkey August the 6h 1781
                        
                        The Embarkation Which I thought and I do Still think to Have Been destined to Newyork Was Reported to Have
                            Sailed up the Bay, and to Be Bound to Baltimore—in Consequence of which I write to Your Excellency, and as I Had not
                            Indulged Myself too Near portsmouth I was able to Cut Across towards Frederiksburg—But instead of Continuing His Voyage
                            up the Bay My Lord Entered York River and Landed at York and Glocester—to the former vessels were added a number of flatt
                            Bottomed Boats.
                        Our Movements Have not Been precipitate, we were in time able to take our Course down pamunkey River and will Move
                            to Some position Where the Several parts of the Army will unite—I Have Some Militia in Glocester County—Some about York—We Shall act Agreably to Circumstances But Avoid drawing ourselves into a false Movement Which for want of Cavalry and
                            Command of the Rivers would give the Ennemy the Advantage of us—His Lordship plays So well that No Blunder Can Be Hoped
                            from Him to Recover a Bad Step of ours.
                        The troops in York and Glocester are two Bataïllons of Light Infantry, 2 Large Anspach Regiments—the 80h and
                            76h which are Said the two Largest ones in the British Army the 43d the Queen’s Rangers and Some Horse—Lord Cornwallis
                            Himself Commands—General OHara is in portsmouth with the Remainder of the troops—Leslie is, it is Said, Gone in a frigat
                            to Charlestown. You Must not Wonder, My dear General, that there Has Been a fluctuation in My Intelligences—I am positive
                            the British Councils Have also Been fluctuating—I am So Earnest in My Opinion that I would Still not Be Surprised if the
                            Light infantry and Anspachers were detached to Newyork.
                        York is Surrounded By the River and a Morass—the Entrance is But Narrow—there is However a Commanding Hill,
                            at Least I am So informed which if occupied By them would Much Extend their works—Glocester is a Neck of Land projected
                            into the River and opposite to York—Their vessels the Biggest of whom is a 44  Betwen the two towns—Should a fleet
                            Come in at this Moment our Affairs would take a very Happy turn.
                        General Gregory and Clel parker Have Been directed to Collect forces and press Near portsmouth—I Have writen
                            to North Carolina to Be guarded Against Any Movement By Land—I Have writen to Maryland for their New Levies, and As
                            Agreably to Your Intentions His Lordship’s Remaining in the State Keeps me with this Army I am Still More Anxious, if
                            possible, to Receive the private Communications that Have Been Announced.
                        Had not Your attention Been turned to Newyork Some thing with a fleet Might Be done in this Quarter—But I
                            See Newyork is the object and Consequently I attend to Your Instructions By Captain olney.
                        It is the More Important for me to know What Lord Cornwallis Ought to do for fulfilling Your Excellency’s
                            wishes, as we Might try to Influence His Lordship’s maneuvres and Endeavour to determine them towards a wrong point.
                        Vessels are gone Back to portsmouth—It is thought to fetch troops and Cannon—perhaps his Lordship does not
                            Choose to keep two distant posts. I Beg, My dear General, You will forgive the More than usual Scribling of this Hasty
                            Letter and Have the Honor to Be with a Respect equal to My affection My dear General Your obedient Servant and friend
                        
                            Lafayette
                        
                    